t c memo united_states tax_court rodney w lynnell r frazier petitioners v commissioner of internal revenue respondent docket no filed date rodney w and lynnell r frazier pro sese alan friday for respondent memorandum opinion thornton judge by separate notices of deficiency respondent determined the following deficiencies and penalties with respect to petitioner husband’s federal income taxes and petitioners’ joint and federal income taxes accuracy-related years deficiency penalty sec_6662 dollar_figure dollar_figure big_number big_number big_number all section references are to the internal_revenue_code in effect in the years in issue all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded some of the facts have been stipulated and are so found and incorporated by this reference at the time the petition was filed petitioners were married and living in hueytown alabama during the years at issue petitioner husband operated a business known as pro tv vcr repair in petitioner husband filed a federal_income_tax return with a filing_status of single in petitioners were married during the years at issue petitioner wife was employed at the alabama power co in and petitioners filed joint federal_income_tax returns petitioner husband’s tax_return for and petitioners’ joint tax returns for and reported income as follows amount of year source_of_income income reported schedule c income dollar_figure interest_income wages big_number dividend income schedule c income wages big_number tnterest dividend sec_141 schedule c loss big_number in petitioner husband purchased a house which he sold in resulting in a capital_gain of dollar_figure respondent determined that for taxable_year petitioner husband had unreported income in the amount of dollar_figure and that for taxable years and petitioners had unreported income of dollar_figure and dollar_figure respectively respondent also determined that petitioners had unreported capital_gain of dollar_figure in taxable_year in their petition petitioners alleged that they did not engage in any taxable activities during the years at issue discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 in certain circumstances involving unreported income respondent must make some minimal evidentiary showing linking the taxpayer to an income-producing activity before the presumption in favor of respondent’s determination attaches 994_f2d_1542 11th cir affg tcmemo_1991_636 in the case at hand ample evidence supports respondent’s determinations respondent used the cash_expenditures_method to reconstruct petitioners’ income this method is based on the assumption that absent some explanation by the taxpayer the excess of a taxpayer’s expenditures over reported income in a taxable_year constitutes taxable_income 92_tc_661 petitioners have stipulated copies of bank records disclosing deposits and disbursements from their bank accounts and schedules prepared by respondent summarizing all of the transactions deposits and disbursements for each of the years in issue these documents show that petitioners made substantial expenditures in excess of amounts reported as income on their federal_income_tax returns our review of the record indicates that respondent complied with the requirements set forth in 348_us_121 by adequately accounting for opening cash balances and for nontaxable receipts such as loans see petzoldt v commissioner supra pincite and that respondent has properly reconstructed petitioners’ income for the years in issue petitioners bear the burden of showing that respondent’s application of the cash_expenditures_method was unfair or inaccurate see 335_f2d_671 5th cir 198_f2d_851 3d cir 87_tc_74 alvarez v commissioner tcmemo_1995_414 petitioners chose to present no substantive evidence and to call no witnesses at trial petitioner husband sought to read from a prepared statement contending that the federal_income_tax is an indirect_tax under article section clause of the constitution and that petitioners did not engage in any excise taxable activities petitioners’ trial memorandum advances similar arguments petitioners’ arguments are without merit and have long been rejected in 82_tc_403 for instance this court stated since the ratification of the sixteenth_amendment it is immaterial with respect to income taxes whether the tax is a direct or indirect_tax the whole purpose of the sixteenth_amendment was to relieve all income taxes when imposed from apportionment and from a consideration of the source whence the income was derived see also 751_f2d_85 2d cir sickler v commissioner tcmemo_1994_462 boyce v commissioner tcmemo_1990_555 respondent’s determinations of unreported income for each of the years in issue are sustained petitioners have stipulated that the sale in of the house that petitioner husband purchased in resulted in capital_gain of dollar_figure we conclude that this capital_gain constitutes taxable_income respondent’s determination on this issue is sustained respondent determined that petitioners are liable for accuracy-related_penalties pursuant to sec_6662 for negligence or disregard of rules or regulations ’ in their petition petitioners assigned no error to that determination nor did they assert either in their trial memorandum or at trial that the sec_6662 penalties are in dispute petitioners failed to offer any evidence that their underpayments were not due to negligence or that they did not disregard rules or regulations respondent’s determination of penalties under sec_6662 is sustained the tax_court is authorized under sec_6673 to require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure when it appears to the court that the taxpayer’s position in the proceeding is frivolous or groundless petitioners’ position based on stale and meritless contentions is manifestly frivolous and groundless and their action has resulted in the waste of limited judicial and administrative resources previously on its own motion this court has awarded damages to the united_states under sec_6673 where the taxpayer advanced frivolous and groundless contentions similar to ' in the notices of deficiency for each of the years at issue respondent determined that petitioners were liable for civil_fraud penalties pursuant to sec_6663 or in the alternative accuracy-related_penalties pursuant to sec_6662 at trial respondent abandoned the imposition of civil_fraud penalties those advanced by petitioners see abrams v commissioner supra pincite although we do not now impose a penalty under sec_6673 we caution petitioners that if they continue to advance such arguments to this court they will invite such penalties in the future to reflect the foregoing and a concession by the respondent decision will be entered under rule
